   Case 20-13557-elf        Doc 134     Filed 02/02/21 Entered 02/02/21 12:08:44          Desc Main
                                        Document     Page 1 of 1



                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Stephen Todd Walker
                              Debtor(s)
                                                                             CHAPTER 11
PNC BANK, NATIONAL ASSOCIATION, its
successors and/or assigns
                          Movant
                vs.
                                                                           NO. 20-13557 ELF
Stephen Todd Walker
                              Debtor(s)

Richard E. Furtek, CPA
                              Trustee


                                      PRAECIPE TO WITHDRAW

TO THE CLERK OF THE BANKRUPTCY COURT:
   Kindly withdraw the Objection to Confirmation of PNC BANK, NATIONAL ASSOCIATION, which
was filed with the Court on or about January 5, 2021 (Document 110).
                                                 Respectfully submitted,

                                                 /s/ Rebecca A. Solarz, Esq._
                                                 Rebecca A. Solarz, Esquire
                                                 KML Law Group, P.C.
                                                 BNY Mellon Independence Center
                                                 701 Market Street, Suite 5000
                                                 Philadelphia, PA 19106

February 2, 2021
